Per Curiam,
The grievance of which plaintiffs complained in the statement of their cause of action was a conspiracy entered into by the three defendants to evict them from leased premises. There were nine distinct averments of such conspiracy and of what was done by the defendants in pursuance of it. The case was tried on the theory that the damages claimed by the plaintiffs resulted from the conspiracy. They made it the ground of their action, and the learned trial judge did not, therefore, err in instructing the jury that they could not find a verdict against but one of the defendants. In Laverty v. Vanarsdale et al., 65 Pa. 507, relied upon by appellants as an authority that the trial judge did err, the “damage sustained by the plaintiff” was “the ground of action, not the conspiracy.” “Under the facts of that case the *9combination or conspiracy was nothing”: Collins v. Cronin, 117 Pa. 85. Here the conspiracy was the gravamen of plaintiffs’ complaint. In view of the pleadings and the theory upon which the case was tried, the assignments of error are without merit.
Judgment affirmed.